DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Ishimiya (US 2011/0076966).
Referring to Claim 18, Ishimiya teaches an electronic device comprising:
sensor circuitry configured to generate sensor data (see 10 in fig. 2);
an antenna configured to transmit radio-frequency signals (see 3 in fig. 2); and
control circuitry (see 11 in fig. 2) configured to identify whether the electronic device is being operated in a given one of first, second, and third environments based on the sensor data, wherein the control circuitry is configured to place the antenna in:
a free space operating mode in response to determining that the electronic device is being operated in the first environment, the free space operating mode comprising a first antenna setting for the antenna when operating in the first environment (paragraph 7 which shows the device spaced apart from the user and thus 
a hand mode in response to determining that the electronic device is being operated in the second environment, the hand mode comprising a second antenna setting for the antenna when operating in the second environment (paragraphs 5 or 6 which shows the device in the user’s hand), and
a vehicle mode in response to determining that the electronic device is being operated in the third environment, the vehicle mode comprising a third antenna setting for the antenna when operating in the third environment (paragraph 4 where the matching circuits 5-8 of fig. 2 and switch 4 of fig. 2 arrange the antenna in the mode according to the sensor 10 of fig. 2 reading).
Referring to Claim 19, Ishimiya also teaches the first environment comprises a free space environment (paragraph 7 which shows the device spaced apart from the user and thus operating in “free space”), the second environment comprises an environment in which the electronic device is being held by a user (paragraphs 5 or 6 which shows the device in the user’s hand), and the third environment comprises an environment in which the electronic device is placed on a surface in a vehicle (paragraph 4 where the end of the paragraph mentions the device on a retaining system of a vehicle).
Referring to Claim 20, Ishimiya also teaches the control circuitry is configured to place the antenna in a first sub-mode in the vehicle mode in response to determining that the electronic device is at a first orientation relative to the vehicle and being operated in the third environment (paragraph 4 where the end of the paragraph .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammeta et al. (US 9,774,362) in view of Tuttle (US 2009/0303005).
Referring to Claim 1, Sammeta teaches an electronic device comprising:
a housing (see 405 of fig. 4E);
a display mounted to the housing (see 415 of fig. 4E);
wireless communications circuitry including transceiver circuitry and configured to convey radio-frequency signals over a plurality of antennas using antenna settings (see col. 9, lines 30-39 noting that there are one or more antennae),
an impedance sensor coupled to the plurality of antennas (see col. 8, lines 63-66) and configured to generate radio-frequency phase and magnitude information associated with the plurality of antennas (see col. 7, lines 46-53 noting that charge accumulation can be a magnitude).

Tuttle teaches the transceiver circuitry configured to transmit a radio-frequency signal using a given antenna and configured to receive a reflected version of the transmitted radio-frequency signal using the given antenna (see ABSTRACT where it is known in the art that a signal reflected back to its original antenna is called backscatter);
control circuitry configured to generate radiofrequency spatial ranging data indicative of a distance between the electronic device and an object external to the electronic device based on the transmitted radio-frequency signal and the reflected version of the transmitted radio-frequency signal (paragraph 26 which shows distance calculated according to backscatter results), wherein the control circuitry is configured to adjust the antenna settings based on the radio-frequency spatial ranging data (paragraph 53 which shows adjusting phase alignment according to distance) and the radio-frequency phase and magnitude information (paragraphs 43 and 44 which notes difference in phase and magnitude also contributes to calculating distance and the adjusting of phase alignment is based on distance).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Tuttle to the device of Sammeta in order to better increase the capabilities of the device.
Referring to Claim 3, Tuttle also teaches generating the radio-frequency spatial ranging data based on a comparison between a portion of the transmitted radio-
Referring to Claim 6, Sammeta also teaches an accelerometer, wherein the control circuitry is configured to adjust the antenna settings based on accelerometer data generated by the accelerometer (see col. 3, lines 56-67).
Referring to Claim 7, Sammeta also teaches adjusting the antenna settings based on touch sensor data generated by the display (see col. 9, lines 40-46).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammeta and Tuttle and further in view of Yang (US 2015/0169045).
Referring to Claim 2, the combination of Sammeta and Tuttle does not teach generating the radio-frequency spatial ranging data based on angle of arrival data for the reflected version of the transmitted radiofrequency signal. Yang teaches generating the radio-frequency spatial ranging data based on angle of arrival data for the reflected version of the transmitted radiofrequency signal (paragraph 35 noting angle of hand and echo signal). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Yang to the modified device of Sammeta and Tuttle in order to provide more accurate distance measurements from backscatter.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammeta and Tuttle and further in view of Hinman et al. (US 2013/0342322).
Referring to Claim 4, the combination of Sammeta and Tuttle does not teach the transmitted radio-frequency signal comprises a first set of pulses, and the reflected 
Referring to Claim 5, Hinman also teaches the comparison between the portion of the transmitted radio-frequency signal and the portion of the reflected version of the transmitted radio frequency comprises a comparison between the first set of pulses and the second set of pulses (paragraph 62).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammeta and Tuttle and further in view of Ishimiya.
Referring to Claim 8, Sammeta teaches sensor circuitry configured to generate sensor data (see col. 8, lines 63-66); and
an additional antenna in the plurality of antennas configured to transmit radio-frequency signals (see col. 9, lines 30-39 noting that there are one or more antennae), wherein the control circuitry is configured to identify whether the electronic device is being operated in a given one of first, second, third, and fourth environments based on 
wherein the additional antenna is configured to transmit the radio-frequency signals using a first maximum transmit power level in the first operating mode and using respective second, third, and fourth maximum transmit power levels in the second, third, and fourth operating modes (see col. 7, lines 30-41 noting the transmit power manager).
The combination of Sammeta and Tuttle does not teach a free space operating mode in response to determining that the electronic device is being operated in the first environment.
Ishimiya teaches a free space operating mode in response to determining that the electronic device is being operated in the first environment (paragraph 7 which shows the device spaced apart from the user and thus operating in “free space”);
a first non-free space operating mode in response to determining that the electronic device is being operated in the second environment (paragraph 4),
a second non-free space operating mode in response to determining that the electronic device is being operated in the third environment (paragraph 5), and
a third non-free space operating mode in response to determining that the electronic device is being operated in the fourth environment (paragraph 6);
wherein the first maximum transmit power level in free space mode is greater than each of the second, third, and fourth maximum transmit power levels in non free space mode (see paragraph 28 where it is obvious that hands free operation uses more power than handset communication).

Referring to Claim 9, Sammeta teaches sensor circuitry configured to generate sensor data (see col. 8, lines 63-66); and
an additional antenna in the plurality of antennas configured to transmit radio-frequency signals (see col. 9, lines 30-39 noting that there are one or more antennae), wherein the control circuitry is configured to identify whether the electronic device is being operated in a given one of first, second, and third environments based on the sensor data (see col. 5, lines 1-21 noting that the environments include hand plus head, right handed, left handed, etc).
Ishimiya teaches the control circuitry (see 11 in fig. 2) configured to place the antenna in:
a free space operating mode in response to determining that the electronic device is being operated in the first environment, the free space operating mode comprising a first antenna setting for the antenna when operating in the first environment (paragraph 7 which shows the device spaced apart from the user and thus operating in “free space”),
a hand mode in response to determining that the electronic device is being operated in the second environment, the hand mode comprising a second antenna setting for the antenna when operating in the second environment (paragraphs 5 or 6 which shows the device in the user’s hand), and

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ishimiya to the modified device of Sammeta and Tuttle in order to more efficiently adapt to environmental change.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimiya in view of Sammeta.
Referring to Claim 21, Ishimiya does not teach wherein the first antenna setting is associated with a first maximum antenna transmit power level and the third antenna setting is associated with a second maximum antenna transmit power level that is different than the first maximum antenna transmit power level. Sammeta teaches wherein the first antenna setting is associated with a first maximum antenna transmit power level and the third antenna setting is associated with a second maximum antenna transmit power level that is different than the first maximum antenna transmit power level (see col. 7, lines 30-41 noting the transmit power manager). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Sammeta to the device of Ishimiya in order to consume more power.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/EUGENE YUN/Primary Examiner, Art Unit 2648